Per Curiam.

The respondent was admitted to practice by this court on June 20, 1956. By order of this court dated July 27, 1976, respondent was suspended from the practice of law *40for a period of two years, effective August 1, 1976. This was a result of a prior disciplinary proceeding against respondent. Respondent is therefore currently under suspension. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained the following charges of professional misconduct against respondent: (1) converting to his own use $14,700 of the funds of an estate by causing the administratrix of the estate, an 80-year-old woman, to write a series of five checks, drawn on the estate account, payable to respondent’s order, indorsing the checks in blank and depositing them in his own bank account; (2) causing the aforementioned administratrix to issue a check, drawn on the estate account in the amount of $3,455.60 for funeral expenses, knowing that there were then insufficient funds in the estate account to cover the check, resulting in the check being returned and the funeral bill not being paid; (3) issuing a check in payment of services, drawn on a closed account, resulting in the check being dishonored; (4) as executor of an estate, deliberately misleading the legatees as to the status of the estate and failing to settle the estate or account for approximately $20,000 of estate funds; (5) as executor of the last-mentioned estate, issuing a check for approximately $20,-000 drawn on a closed estate account, causing the check to be returned, and failing to make the check good; (6) as executor of the said estate, misappropriating and converting estate funds, amounting to more than $20,000, to his own. use and failing to make restitution, despite his execution of a promissory note in the amount of $20,500; (7) failing to co-operate with the Brooklyn Bar Association in its investigation of a complaint, and (8) failing to co-operate with the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts in its investigation of a complaint.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
*41Gulotta, P. J., Hopkins, Martuscello, Latham and Mollen, JJ., concur.